IN THE COURT OF APPEALS OF IOWA

                                  No. 22-0682
                             Filed August 17, 2022


IN THE INTEREST OF K.R. and K.R.,
Minor Children,

S.R., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



       The mother appeals the termination of her parental rights to her two

children. AFFIRMED.



       David R. Fiester, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Rebecca Williams, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       The mother appeals the termination of her parental rights to her two

children, born in 2013 and 2018.1 The juvenile court ordered termination under

Iowa Code section 232.116(1)(f) (as to the older child) and (h) (as to the younger

child) (2021). The mother argues the children could have been returned to her

care at the time of the termination trial or, in the alternative, that she should be

given additional time to work toward reunification before a permanency decision is

made. She asserts that termination of her parental rights is not in the children’s

best interests and the bond she shares with the children precludes termination.

       We review termination proceedings de novo. In re D.W., 791 N.W.2d 703,

706 (Iowa 2010). “We will uphold an order terminating parental rights if there is

clear and convincing evidence of grounds for termination under Iowa Code

section 232.116.” Id.

       Here, for the juvenile court to properly terminate the mother’s parental rights

under section 232.116(1)(f) and (h), proof of several elements, including that the

children could not be returned to parental custody at the time of the termination

trial, had to be established. See Iowa Code § 232.116(1)(f)(4), (h)(4); see also

D.W., 791 N.W.2d at 707 (applying “at the present time” to mean “at the time of

the termination hearing”). Here on appeal, the mother concedes all elements but

the return-to-parental-custody element. The court concluded the mother continued

to use methamphetamine, which prevented the children from being safely returned

to the mother’s care; the mother challenges this conclusion.


1The parental rights of each child’s father were also terminated; neither father
appeals.
                                          3


         Initially, concerns over the mother’s alleged heroin use led to the Iowa

Department of Human Services’s (DHS) involvement with this family.             After

learning the mother was using methamphetamine while caring for the children,

DHS removed the children from the mother’s care in January 2021.             By the

mother’s own admission, she used methamphetamine daily from March to June

15, 2021. Then, according to the mother’s testimony, she “just quit cold turkey” on

June 15, 2021. Yet the mother had seven sweat-patch tests that were positive for

methamphetamine between July 16, 2021, and the termination trial in February

2022.2     As she did to the juvenile court, the mother claims those tests are

unreliable; she pointed to urinalysis tests she completed during the same time

frame that were negative for all illegal substances. To explain these results, she

asked the juvenile court to consider a scientific study that states external

contamination of sweat patches is possible. See David A. Kidwell & Frederick P.

Smith, Susceptibility of PharmChek Drugs of Abuse Patch to Environmental

Contamination, available at https://www.ojp.gov/pdffiles1/nij/195986.pdf (last

visited Aug. 4, 2022).

         But the scientific study the mother offers supports the conclusion that she

was ingesting methamphetamine rather than having positive sweat-patch tests

due to exposure and external contamination. As we understand it, the mother

maintained that her continued positive results were due to her sweaty skin touching

clients—whom she presumes use methamphetamine—at the strip club where she

was employed. The scientific study the mother introduced to support this claim


2 It is of note that the mother only completed eighteen of fifty-nine drug tests
offered.
                                         4


characterizes this as “prior presence of drugs on the exterior of the skin, not

removed by the cleaning process (external contamination from within, under the

patch, CFWI).” Id. at 2. The study references a number of experiments and

concludes that having methamphetamine on one’s skin before the sweat patch is

placed on, and then “exercise and active sweating” after application of the patch,

can result in a sweat patch test that is positive for methamphetamine—even when

no methamphetamine is ingested. Id. at 13. However, in these instances, “[n]o

conversion of methamphetamine to amphetamine was observed.”              Id.   They

concluded: “This experiment shows that CFWI appears in the patch rapidly when

the individual actively sweats. . . . Methamphetamine did not decompose or be

metabolized into amphetamine. Alcohol swab ‘cleansing’ removed some, but not

all, of the drug contamination.” Id. at 14. Additionally, the researchers opined:

       The laboratory studies show that the potential for external
       contamination of skin (CFWI) . . . can occur and generate false
       positive results. . . .
              To the extent that drugs must pass through the human body
       to produce metabolites, metabolites can increase the reliability of a
       positive result. . . . [A]mphetamine is the major metabolite of
       methamphetamine . . . . [M]ethamphetamine is relatively stable and
       thus the presence of amphetamine may be a marker that the drug
       excreted from the human body rather than entered the patch from
       the outside.

Id. at 17–18.

       While the study the mother offered states that outside contamination—i.e.

positive sweat patch tests for methamphetamine without ingesting the drug—is

possible, it also states that in the experiments where that occurred, no

amphetamine was found in the test results. In fact, it suggests that the presence

of amphetamine, as the major metabolite of methamphetamine, may actually be
                                         5


“a marker that the drug excreted from the human body” and was not the result of

external contamination. Id. at 18. Here, the mother had seven sweat patches that

were positive for methamphetamine between July 16, 2021 and February 8, 2022,

and each of those seven patches also had amphetamine present. According to

the study relied upon by the mother, the presence of amphetamine supports the

conclusion that she was ingesting the methamphetamine rather than receiving a

positive result due to external contamination. In spite of the mother’s claims

otherwise, we agree with the district court that the mother continued to use

methamphetamine up until the time of the termination trial and that her use of the

drug prevents her from being able to safely parent the children. See, e.g., In re

J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020) (“A parent’s

methamphetamine use, in itself, creates a dangerous environment for children.”).

The State proved the grounds for termination under 232.116(1)(f) and (h).

       In passing, the mother mentions that she should be given more time to work

toward reunification with her children. Section 232.104(2)(b) allows the court to

give a parent a six-month extension before permanency is established if there are

specific “factors, conditions, or expected behavioral changes” that “comprise the

basis for the determination that the need for removal of the child[ren] . . . will no

longer exist at the end of the additional six-month period.” We cannot make such

findings.   At the time of the termination trial, the mother continued to use

methamphetamine—notwithstanding her claims about unreliable drug tests.

Additionally, she had recently married a man who was in jail after reporting him for

domestic violence against her. According to the mother’s testimony, her now-

husband provided her with methamphetamine, is “violent” and a “thief,” and is not
                                          6


safe or appropriate for the children to be around. Yet the mother remained in

contact with the husband in violation of a no-contact order between the two and,

due to this continued contact, both the husband and mother had to serve jail

sentences. The mother claimed she was trying to divorce the husband, but she

also admitted talking to the husband on the first day of the termination trial because

he knew it was “an important day for [her].” Based on these facts, we cannot say

the mother will be able to safely parent the children in six months, so an extension

is not warranted. And for the same reasons, we conclude termination of the

mother’s parental rights is in the children’s best interests.       See Iowa Code

§ 232.116(2); see also In re T.P., 757 N.W.2d 267, 271 (Iowa Ct. App. 2008)

(concluding termination was in the children’s best interests because “the children

need a safe and permanent home”).

       Finally, the mother argues her rights should not be terminated “due to the

bond between the children and their mother.” We understand her to be invoking

the exception to termination in section 232.116(3)(c).             See Iowa Code

§ 232.116(3)(c) (allowing the court to forego termination when “[t]here is clear and

convincing evidence that the termination would be detrimental to the child at the

time due to the closeness of the parent-child relationship”). The parent bears the

burden to prove an exception to termination is warranted. See In re A.S., 906

N.W.2d 467, 476 (Iowa 2018). Other than broadly testifying3 that she believes

termination of parental rights “destroys people,” the mother did not offer any



3 The mother’s attorney asked if she felt “[her] kids would be damaged” by
termination, and the mother responded: “Yes. I know what it’s like. I know a lot of
other foster kids too. It destroys people.”
                                         7


evidence to establish why the exception should be applied here. Like the juvenile

court, we decline to apply it.

       We affirm the termination of the mother’s parental rights to both children.

       AFFIRMED.